UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 30, 2013 Jos. A. Bank Clothiers, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-23874 36-3189198 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 500 Hanover Pike Hampstead, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (410) 239-2700 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS On July 30, 2013, JoS. A. Bank Clothiers, Inc. (the “Company”) announced in a press release that thousands of recently discharged veterans will receive new business suits to help them re-enter the job market as aresult of the Company’s “Uniform of Success” promotion, which wasimplemented in cooperation with the Gary Sinise Foundation.A copy of the Press Release is attached as Exhibit 99.1. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS Exhibit Number Description Press Release dated July 30, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JoS. A. Bank Clothiers, Inc. (Registrant) By: /s/ R. Neal Black R. Neal Black President and Chief Executive Officer and Director Dated:August 1, 2013 EXHIBIT INDEX Exhibit Number Description Press Release dated July 30, 2013
